974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald J. CARNIEWSKI, Plaintiff-Appellant,v.WEST VIRGINIA BOARD OF PROBATION AND PAROLE;  Bruce Carter,Chairman;  Dianne Poindexter, Member Secretary;Kylene Brown, Member, Defendants-Appellees.
No. 92-6645.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 28, 1992Decided:  September 4, 1992

Ronald J. Carniewski, Appellant Pro Se.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ronald J. Carniewski, a West Virginia prisoner, filed this 42 U.S.C. § 1983 action, claiming that the denial of his parole was based on nonexistent prior convictions.  The action was referred to a magistrate judge, who recommended that the case be dismissed as frivolous under 28 U.S.C. § 1915(d).  The district court clerk sent the magistrate judge's report-recommendation to Carniewski at his place of confinement;  it was returned to the clerk's office stamped"unclaimed" by the postal service.  The district court conducted a de novo review of the entire record, adopted the magistrate judge's report-recommendation, and dismissed the action as frivolous.  Carniewski appeals.


2
A district court need conduct a de novo review of only those portions of a magistrate judge's report-recommendation to which objection is made.  See 28 U.S.C. § 636(b);  Fed.  R. Civ. P. 72(b).  In this case, the district court conducted a de novo review of the entire record;  therefore, Carniewski cannot have suffered any prejudice resulting from his failure or inability to object to the reportrecommendation.


3
Our own review reveals no error in the district court's determination.  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED